Citation Nr: 0707933	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  04-31 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than July 1, 2003, 
for award of additional allowance for a spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The veteran had active service from June 1944 to November 
1945.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2004 decision of the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for an earlier 
effective date.

The veteran appeared at a Travel Board Hearing in September 
2006 before the undersigned Acting Veterans Law Judge, who is 
designated by the Chairman of the Board to conduct the 
hearing pursuant to 38 U.S.C.A. § 7101(c) (West 2002).  A 
transcript of the hearing testimony is associated with the 
claim file.

For good cause shown, the veteran's case has been advanced on 
the Board's docket pursuant to the provisions of 38 C.F.R. 
§ 20.900(c) (2006).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The veteran has been in receipt of VA disability 
compensation effective from November 28, 1945.  A 30 percent 
disability rating has been in effect throughout the time 
period at issue.

3.  Effective October 1, 1978, Public Law 95-479 amended 38 
U.S.C.A. § 315 (now numbered 38 U.S.C.A. § 1115) to provide 
additional compensation for dependents for any veteran with 
service-connected disabilities rated not less than 30 
percent.

4.  At the time of the change in law, the RO was required to 
notify the veteran of the change; however, until November 
1995, there is no evidence that such notification was 
provided.
5.  In October 1978, the veteran's claims file contained no 
information showing that he was married.

6.  The RO notified the veteran of his potential eligibility 
for dependents benefits in November 1995.

7.  The veteran did not file a claim for additional allowance 
for his spouse until June 20, 2003.


CONCLUSION OF LAW

The assignment of an effective date of July 1, 2002, for 
additional compensation benefits for a dependent spouse is 
warranted.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.114, 3.159, 3.401(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in an April 2004 letter, the RO provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate the claim for an additional allowance 
for his dependent, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of and to submit any further evidence that was 
relevant to the claim.  A March 2006 letter informed the 
veteran how disability evaluations and effective dates are 
assigned and the type evidence which impacts those 
determinations.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports, and the transcript of his 
hearing.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.

The Board notes that the claims file reflects no evidence 
that the veteran's claim was readjudicated after the March 
2006 letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
is sufficient to cure a timing defect).  It must be 
remembered, however, that the appeal of this downstream issue 
of an effective date was developed on this basis, and the 
veteran was fully aware of the requirements to support his 
claim.  Any error in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Background

A May 2003 rating decision allowed the veteran an increased 
rating from 30 percent to 80 percent for his service-
connected nephritis disability.  The May 2003 letter which 
informed him of that allowance also informed him that he was 
then currently being paid as a single veteran with no 
dependents.  In a June 2003 statement (VA Form 21-4138), the 
veteran asked why his wife was not included in his payments, 
informed the RO that he and his current wife were married in 
September 1958, and he asked that his wife be added.

A July 2003 RO letter informed the veteran that his wife was 
added, effective July 1, 2003.  He claimed an earlier 
effective date in January 2004.  In a February 2004 decision, 
the RO denied the claim.

In his written submissions, and his hearing testimony, the 
veteran asserts that he in fact applied for addition of his 
dependents, and that he sent a copy of his marriage 
certificate.  He related at the hearing that, after his 
current marriage, he went to a service organization 
representative's office and asked him to apply to add his 
wife to his benefits.  The veteran related that he provided 
birth certificates and a marriage certificate, but the 
representative never followed up.  Transcript, pp 4 - 6.

The Board notes that the February 2004 RO decision letter 
that informed the veteran his claim was denied also reflects 
that an August 1993 RO letter asked the veteran to send 
information related to his dependents.  The Board's review of 
the claims file has not revealed an August 1993 letter to 
that effect.  The earliest correspondence in the claims file 
related to additional benefits for dependents is dated in 
1995.  The Board will discuss this in detail below.

The veteran submitted his initial application for VA benefits 
in November 1945.  That application reflects that he was 
single.  A December 1945 rating decision allowed service 
connection for traumatic arthritis and residuals of a gunshot 
wound, with a combined rating of 30 percent, effective 
November 28, 1945.  The veteran's combined rating was at 
least 30 percent from that time forward.

The Board finds that, prior to the current claim on appeal, 
the claims file reflects no evidence of VA ever being placed 
on actual notice that the veteran was married.  There is no 
evidence of a claim, or even any correspondence, related to 
the veteran's marriage in the 1958 time frame.  The primary 
correspondence in the claims file in 1958 are letters from an 
insurance company seeking information on the veteran's then 
service-connected disabilities for the purpose of determining 
his eligibility for insurance.  This correspondence continued 
into 1960, and the veteran's marital status was not even 
listed.  The Board also notes that, as discussed below, 
during that period, a veteran had to have a combined 
disability rating of at least 50 percent to qualify for 
additional allowances for dependents.

A July 1976 RO letter which informed the veteran of an 
increased rating allowed by a July 1976 Board decision 
included a VA Form 21-6784 (April 1976) that informed the 
veteran of the 50 percent requirement.  A July 1976 rating 
decision reflects that his combined rating was 40 percent, 
effective June 1975.

Effective October 1, 1978, Public Law 95-479 amended 38 
U.S.C.A. § 315 (now numbered 38 U.S.C.A. § 1115) to provide 
additional compensation for dependents for any veteran with 
service-connected disabilities rated not less than 30 
percent.

An October 1995 rating decision granted service connection 
for nephritis, and allowed a 30 percent rating from November 
1993.  A November 1995 RO letter informed him of the 
decision, and that letter included a VA Form 21-8764, which 
provided specific notice of the 30 percent requirement and 
instructions on how the veteran could receive additional 
compensation for his dependents.  The claims file reflects no 
evidence that the veteran did not receive that letter or that 
the post office returned it to VA.  The Board also notes an 
August 1995 RO letter which provided information on how the 
veteran could show eligibility for additional compensation 
for his dependents, though it does not contain the minimum 
combined rating requirement.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  Any communication or action indicating 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  The informal 
claim must identify the benefit sought.  VA is required to 
identify and act on informal claims for benefits.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.1(p), 3.155(a).  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a).  All claims for benefits filed with VA, either 
formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An award of additional compensation for dependents 
based on the establishment of a rating in the percentage 
specified by law for that purpose shall be payable from the 
effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating.  38 U.S.C.A. § 5110(f).  The effective date of the 
award of any benefit or increase by reason of marriage or the 
birth/adoption of a child shall be the date of that event if 
proof is received by the Secretary within a year from the 
date of marriage, birth or adoption.  38 U.S.C.A. § 5110(n).

Regarding additional compensation for dependents, the 
effective date will be the latest of the: (1) claim date; (2) 
date the dependency arises; (3) effective date of the 
qualifying disability rating provided evidence of dependency 
is received within a year of notification of such rating 
action; or (4) date of commencement of the veteran's award.  
38 C.F.R. § 3.401(b).  The "date of claim" for additional 
compensation for dependents is the date of the veteran's 
marriage or birth/adoption of a child, if evidence of the 
event is received within a year of the event; otherwise, the 
date notice is received of the dependent's existence, if 
evidence is received within a year of notification of such 
rating action. 38 C.F.R. § 3.401(b)(1).

The issue of whether the veteran is entitled to an earlier 
effective date for the award of a dependency allowance 
involves his eligibility as controlled by a liberalizing law.  
Effective October 1, 1978, The Veterans Disability 
Compensation and Survivors' Benefits Act of 1978 provided 
payment of additional compensation for dependents of veterans 
whose service-connected disabilities were evaluated as 30 
percent or more disabling.  Pub. L. No. 95-479, § 102(b), 92 
Stat. 1560, 1562 (1978) (hereinafter Pub. L. 95-479).

If the payment of additional compensation is due to a change 
in the law or an administrative issue, the effective date of 
the increase shall be fixed in accordance with the facts, but 
shall not be earlier than the date of the change in the law.  
In no event shall the increase be retroactive for more than 
one year from the date of application for the increase or the 
date of administrative determination, whichever is earlier.  
See 38 U.S.C.A. § 5110(g).  Therefore, in this case, even if 
the evidence were as the veteran asserts, the date for the 
award of additional compensation for his spouse cannot be 
earlier than October 1, 1978, the effective date of the 
liberalizing legislation, Pub. L. 95-479.  38 U.S.C.A. § 
5110(g).

Following the passage of Pub. L. No. 95-479, the VA 
promulgated a Circular setting forth procedures for VA ROs to 
follow.  DVB Circular 21-78-10 provided guidance for the 
implementation of Pub. L. No. 95-479, and stated that a 
preprinted computer letter would be sent as soon as possible 
(around mid-November 1978) to all veterans in receipt of 
compensation from 30 percent to 49 percent.  That letter 
would advise veterans that the new law provided compensation 
on account of a dependent for veterans having a service- 
connected disability of 30 percent or more, and that if a 
claim for those benefits and supporting evidence was received 
before October 1, 1979, then increased compensation for 
dependents would be effective from October 1, 1978.  
Otherwise, increased compensation would be available from the 
date of receipt of the claim and evidence.  The letter's 
reverse side was to contain a form to complete and return to 
the RO to apply for these benefits.

The claims file does not contain a copy of such a letter 
issued pursuant to DVB Circular 21-78-10, although the 
veteran had been awarded a 30 percent disability rating and 
was receiving monthly compensation payments at the time.  As 
already noted, however, there is no evidence that the veteran 
had submitted a copy of his marriage certificate to the RO 
prior to 2003.  The only indication in the claims file of his 
marital status is his 1979 authorization for direct deposit 
of his payments, which reflects that the title of his account 
was Mr. or Mrs. [redacted].  The claims file reflects 
that the earliest the veteran was informed of his eligibility 
was November 1995.

To resolve situations such as this one, the United States 
Court of Appeals for Veterans Claims (Court) has defined a 
presumption of regularity to the effect that "[t]he 
presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties".  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. 
Chemical Foundation, 272 U.S. 1, 14-15 (1926)). While the 
Ashley case dealt with regularity in procedures at the Board, 
in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied the presumption of regularity to procedures at the RO 
level, such as in the instant case.  The Court specifically 
held that a statement of an appellant, standing alone, is not 
sufficient to rebut the presumption of regularity in RO 
operations.  The Board will assume for sake of argument that 
the presumption of regularity has been rebutted, since there 
is no evidence in the claims file prior to 1995 that the 
administrative procedure was actually complied with.

The Court has also construed that the VA may have had a 
substantive duty on the part of the VA to notify veterans, 
such as the appellant in this case, who were in receipt of VA 
compensation at a level between 30 percent and 49 percent, of 
the change in the law and the potential effect of the new law 
upon their benefit payments.  Gold v. Brown, 7 Vet. App. 315, 
319 (1995).  In another case, the Court held that the VA's 
failure to provide a similar notice required by a VA circular 
amounted to administrative error.  Blount v. West, 11 Vet. 
App. 34 (1998).

There is sufficient evidence to find administrative error in 
this case, as the claims file reflects no evidence for the 
period 1978 to 1995 that the RO informed the veteran of the 
change in the law.  This is especially so in light of the 
1976 notice that 50 percent was required to add a dependent.  
In crafting a remedy for the VA's administrative error in 
this matter, the Board looks to the information which was of 
record and thus "known" to the VA in 1978, when the law was 
changed to allow for payment of dependency benefits.

As noted, at that time, the veteran's claims file contained 
no indication or evidence that he was married.  Further, the 
Board must conclude that the direct deposit authorization was 
not sufficient to constitute direct or actual notice to VA 
that he was married as of 1979.  While one might possibly 
infer that the veteran had been married at some point on the 
basis of the account name, it is insufficient to show that he 
remained married.  The Board deems this equitable in light of 
the fact that the veteran took no action to inform VA of a 
dependent after receiving the November 1995 notice of his 
eligibility.  It is most unfortunate that the veteran's 
representative did not submit a copy of his marriage 
certificate as the veteran related he requested.  
Nonetheless, the Board must note that VA is not responsible 
for the lack of action by non-VA employees.  The state of the 
evidence does, however, allow the Board to allow the veteran 
some relief.

The first claim shown to be received by VA after the 
enactment of Pub. L. No. 95-479 was received in June 2003.  
This date, June 2003, was well over a year after the 
effective date of the liberalizing legislation.  The RO, 
however, adjudicated the veteran's claim solely on the basis 
of the date it was received and, accordingly, assigned an 
effective date of July, 1, 2003, for the award of dependency 
compensation for the veteran's spouse as  38 C.F.R. § 3.401 
provides.  The RO, however, did not apply the liberalizing 
law provisions of 38 U.S.C.A. § 5110(g).

Section 5110(g) of 38 U.S.C.A. provides for a retroactive 
date of up to one year prior to which ever is earlier, the 
date of application or the date of administrative 
determination of entitlement.  The veteran's application 
preceded the decision that granted the entitlement.  July 1, 
2002, represented the first day of the month following the 
date one year prior to the date of the receipt of the 
veteran's claim, in June 2003.

In light of the fact that the claims file reflects no 
evidence of the veteran having filed a claim prior to June 
2003, the Board is constrained to deny his claim for a date 
earlier than July 1, 2002.








        CONTINUED ON THE NEXT PAGE


ORDER

Entitlement to an earlier effective date of July 1, 2002, 
additional compensation benefits for a dependent spouse is 
granted, subject to the law and regulations governing the 
award of monetary benefits.



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


